IN THE SUPREME COURT OF THE STATE OF NEVADA


                KEVIN DWAYNE DRUMMOND,                                  No. 69835
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                            FILED
                                  Respondent.
                                                                                MAY 0 3 2016
                                                                               TRACE K UNDEMAN
                                                                            CLERK OF SUPREME COURT
                                     ORDER DISMISSING APPEAL               BY   S.y
                                                                                      °ItLEtcl`
                                                                                 DEPUTY C. C


                            This is a pro se appeal from a district court order denying a
                motion to correct the presentence investigation report (PSI). Eighth
                Judicial District Court, Clark County; Kerry Louise Earley, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                                              S
                                        Hardesty
                                                   ec-t   bet4;




                  di z tjp.
                Saitta                                      Pickering




                cc: Hon. Kerry Louise Earley, District Judge
                     Kevin Dwayne Drummond
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
         OF
      NEVADA


(II) 19474
                                                                                    /6    SS9(1